Citation Nr: 1749894	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  10-00 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from May 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The jurisdiction of this case subsequently transferred to the RO in Portland Oregon. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  Therefore, VA has a duty to assist the Veteran in developing his claim for PTSD, including verifying his PTSD stressors.  The Board acknowledges that in February 2008 the RO made a finding that a request to the JSRRC could not be made because the Veteran failed to reply to VA's September 2007 request for date information.  However, in October 2007, the Veteran replied with a window of time for his stressor concerning the Viet Cong killing his friends in a bar in Saigon.  Specifically, he stated that it occurred between October 1969 and December 1969.  Sequential JSRRC requests must be made until the entire time the Veteran has provided has been covered.  Gagne v. McDonald, 27 Vet. App. 397 (2015).  Therefore, the Board finds a remand is necessary in this case to further develop the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC (or other appropriate source) and using the Veteran's October 2007 statement, attempt to verify the Veteran's report of the Viet Cong attack in a bar in Saigon between October 1969 and December 1969, where someone named Carter was killed.  Sequential requests must be made to cover the time period specified by the Veteran.  If the JSRRC replies that it cannot comply with the request, or that the stressor cannot be corroborated, the record must be annotated to this extent and the Veteran must be notified.  

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






